4 Ase 2:19-cr-20617- PDB- EAS ECF No. 1, PagelD.1 Filed 09/10/19 Page 1 of 6

W: AUSA: Jeanine Brunson Telephone: (313) 226-9100 iy

AO 91 (Rev. 11/11) ‘Criminal Coniplaint Special Agent: Justin Henry Telephone; (313) 202-3400

s UNITED STATES DISTRICT CouRT
for the

- Eastern District of Michigan

United States of America

 

Vv. :
Jessicia Ann SIMPSON my co.
ase No.
PP LE fp
| Case: 2:19-mj-30484
f .
SEP 18 2018 | Assigned To : Unassigned
CLERK'S OFFICE | Assign. Date : 9/10/2019
U.S. DISTRICT COURT | Description: RE: JESSICIAANN
EASTER fd MIGHIGAN L SIMPSON (EOB)
CRIMINAL COMPLAINT
I the complainant in this case, state that the following is true to the best of my knowledge and belief.
. On or about the date(s) of tuly 3, 2019 in the county of Oakland ~ in the
Eastern, __ District of Michigan , the defendant(s) violated: :
, Offense Description

Code Section

18 USC § 922(a)(6) F alse/Fi ictitious statements in order to acquire a firearm

This criminal complaint is based on these facts:

see attached affidavit.

  

 

-Continued on the attached sheet.

 

“Complaintint’s signature

Justin Henry, Special Agent (ATF)
Printed name and title —*

Sworn to before me and signed in my presence. S Zh. D>

Date: . Fi { 6 fl 1 ae Judge ’s signature

City and state: Detroit, Michigan , . Hon. David R. Grand, United States Magistrate Judge
oo - ” Printed name and title
Case 2:19-cr-20617-PDB-EAS ECF No. 1, PagelD.2 Filed 09/10/19 Page 2 of 6

AFFIDAVIT

I, Special Agent Justin Henry, being sworn, depose and state the following:

1. I make this affidavit from personal knowledge based on my
participation in this investigation, with exception of the matters expressly stated,
which are based on information received from other law enforcement officials
and/or their reports and records. The information outlined herein is provided for
‘the limited purpose of establishing probable cause, and does not contain all details
or facts that exist pertaining to the investigation.

2. _ Ihave been employed as a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF), United States Department of Justice,
since May 2014. I am currently assigned to an Oakland County Task Force,
Detroit Group III. Prior:to being employed as a Special Agent, I was a Police
Officer with the Wayne State University Police Department (WSUPD), for over
six (6) years. During that time, I was assigned to an ATF Task Force and also
assigned with the Wayne County Sheriff's Office Narcotics Enforcement Task
Force (WCSONEB). I am a graduate of the ATF Special Agent Basic Training
Program and of the Oakland County Community College Police Academy. I
have also earned a Masters of Arts Degree in Criminal Justice from Wayne State

\

University. During my employment with ATF, I have participated in numerous

~
criminal investigations focused on firearms, armed drug trafficking violations
Case 2:19-cr-20617-PDB-EAS ECF No. 1, PagelD.3 Filed 09/10/19 Page 3 of 6

and criminal street gangs. I have also investigated violations of Title 18, United
States Code, Section 922(a)(6), Making False Statements to obtain a Firearm.

3. I, along with other law enforcement personnel, have developed
probable cause ‘to believe that Jessicia SIMPSON, W/F, DOB: XX/XX/1986,
knowingly made false statements to a firearms dealer to obtain a firearm, in
violation of Title 18, United States Code, Section 922(a)(6).

4. On July 3, 2019, Jessicia SIMPSON purchased a SCCY Model: CPX.
2, Serial# 658930, 9mm pistol from Bass Pro Outdoor World, located at 4500
Baldwin, Auburn Hills, Michigan. SIMPSON completed an ATF Form 4473, as
required by law, when she purchased the above-mentioned firearm, and Law
Enforcement obtained a copy of the form.

5. The form signed by SIMPSON includes a series of questions for the
purchaser to answer. The first question asked: “Are you the actual transferee/buyer
of the firearm(s) listed on this form.” Immediately after that question, the form
signed by SIMPSON contained the following warning to the buyer: “Warning:
You are not the actual buyer if you are acquiring the firearm(s) on behalf of
another person. [f you are not the actual buyer, the dealer cannot transfer the
firearm(s) to you.” On this form, the box was checked indicating that SIMPSON

was the “actual buyer” of the firearm.
Case 2:19-cr-20617-PDB-EAS ECF No. 1, PagelD.4 Filed 09/10/19 Page 4 of 6

6. On July 19, 2019, just 16 days later, Demarco Kinel was shot and
killed in the area of Pennsylvania/ Melrose, Pontiac, Michigan.

7. On or about July 19, 2019, Jevon Hairston was arrested by The |
Oakland County Sheriff's Office (OCSO) for the murder of Kinel. As part of its
investigation, OCSO executed a search warrant of a residence where Hairston
resided and found Hairston to be in possession of the gun box belonging to the
SCCY, Model: CPX-2, which was recently purchased by SIMPSON.

8. Law Enforcement personnel reviewed video surveillance of
SIMPSON making the July 3, 2019 purchase of the firearm from Bass Pro Outdoor
World. Surveillance of the video showed SIMPSON and a subject, identified as
Jevon Hairston, with her while she conducted the purchase.

9. On August 14, 2019, S/A Henry and OCSO Detective Adam Miller,
interviewed Jessicia SIMPSON at OCSO Sheriff Headquarters, located at 1201 N.
Telegraph, Building 38 East, Pontiac, Michigan. SIMPSON received and waived
her ‘Miranda rights before answering any questions. During the interview,

SIMPSON advised on July 3, 2019, Hairston wanted to go the mall. SIMPSON
and Hairston proceeded to the mall and they parked in the lot next to Bass Pro
Outdoor World -- in Auburn Hills, Michigan -- as they normally do. While in the
parking lot, Hairston proceeded to give SIMPSON approximately $200 - $300 and

instructed her to purchase him a firearm. Both Hairston and SIMPSON proceeded
Case 2:19-cr-20617-PDB-EAS ECF No. 1, PagelD.5 Filed 09/10/19 Page 5 of 6

into Bass Pro Outdoor World and Hairston proceeded to pick out the firearm he
wanted SIMPSON to purchase for him. SIMPSON admitted that she knew Jevon
Hairston was a felon and that he could not buy the gun himself. SIMSPON
purchased the SCCY, Model: CPX-2, Serial: 658930, 9mm pistol, “Upon
completion of the purchase, both subjects proceeded out of the store and to the
vehicle. Hairston took possession of the firearm after he and SIMPSON exited |
Bass Pro Outdoor World. SIMPSON said she has not seen the firearm since it was
purchased. SIMPSON did not register the firearm nor report the firearm stolen
because she purchased the pistol for Hairston.

10. | ATF Group Special Agent and Interstate Nexus Expert David Salazar
determined that the SCCY Model: CPX-2, Serial# 658930, 9mm pistol, purchased
by SIMPSON is a “firearm” as defined under Chapter 44, Section 921, and was

manufactured outside the State of: Michigan after 1898, therefore, traveling in and

affecting interstate commerce.

[Space left intentionally blank]
Case 2:19-cr-20617-PDB-EAS ECF No. 1, PagelD.6 Filed 09/10/19 Page 6 of 6

11. Based on the above stated facts, I have probable cause to believe that
Jessicia SIMPSON did make false statements to a firearm dealer, in violation of
Title 18, United States Code, Section 922(a)(6). .

Respectfully submitted,

     

“Justin Henry, Spécial Agent
Bureau of Alcohol, Tobacco,
Firearms, and Explosives

Sworn to before me and signed in my presence.

HONORABLE DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

Date: F (foi
